Case 1:18-bk-12585             Doc 51-15 Filed 05/09/19 Entered 05/09/19 19:02:26                                  Desc
                                        UST 15 Page 1 of 2

 From:              Paul T. Saba, Esq.
 To:                Sales, Benjamin A. (USTP)
 Subject:           RE: Records Custodian for Ratherhaus
 Date:              Thursday, February 7, 2019 2:32:32 PM
 Attachments:       image006.png


Ben,
           Ratherhaus will agree to produce a witness on 2/21 at 9 but it is not agreeing to produce any of the irrelevant
documents you have requested. The debtor has testified in a 341 hearing and a 2004 examination and on both occasions
she testified that she is not an owner of Rafterhaus.

Thanks

Paul T. Saba, Esq.
Stagnaro, Saba &
Patterson, Co., L.P.A.
2623 Erie Avenue
Cincinnati, Ohio
45208
Direct Dial:
513.533.2703
Direct Fax:
513.533.2713
pts@sspfirm.com
http://www.sspfirm.com

This e-mail transmission contains information that is intended to be privileged and confidential. It is
intended only for the addressee named above. If you receive this e-mail in error, please do not read, copy
or disseminate it in any manner. If you are not the intended recipient, any disclosure, copying,
distribution or use of the contents of this information is prohibited. Please reply to the message
immediately by informing the sender that the message was misdirected. After replying, please erase it
from your computer system. Your assistance in correcting this error is appreciated.
Case 1:18-bk-12585               Doc 51-15 Filed 05/09/19 Entered 05/09/19 19:02:26                                         Desc
                                          UST 15 Page 2 of 2




Ben,
       Tomorrow will not work for Ratherhaus but 2/21 at 9 am does work. Let me know if that works
for you.

Thanks

Paul T. Saba, Esq.
Stagnaro, Saba & Patterson,
Co., L.P.A.
2623 Erie Avenue
Cincinnati, Ohio
45208
Direct Dial: 513.533.2703
Direct Fax: 513.533.2713
pts@sspfirm.com
http://www.sspfirm.com

This e-mail transmission contains information that is intended to be privileged and confidential. It is intended only for the
addressee named above. If you receive this e-mail in error, please do not read, copy or disseminate it in any manner. If you are
not the intended recipient, any disclosure, copying, distribution or use of the contents of this information is prohibited. Please
reply to the message immediately by informing the sender that the message was misdirected. After replying, please erase it from
your computer system. Your assistance in correcting this error is appreciated.
